UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-2158


YVONNE NELSON; D. NELSON,

                Plaintiffs - Appellants,

          v.

AVX CORPORATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cv-01598-RBH)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yvonne Nelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yvonne Nelson and her minor child appeal the district

court’s    order       accepting     the   recommendation        of    the   magistrate

judge     and    granting      the    Defendant’s      motion         to   dismiss    the

complaint.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.        Nelson     v.    AVX   Corp.,    No.    4:11-cv-01598-RBH

(D.S.C. Oct. 14, 2011).              We deny Nelson’s motions to seal, for

transcripts at the Government’s expense and for settlement.                             We

dispense        with    oral   argument      because      the    facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            2